—In an action, inter alia, to recover damages for conscious pain and suffering and wrongful death, the plaintiff appeals from a judgment of the Supreme Court, Orange County (Williams, J.), dated September 28, 2001, which, upon a jury verdict, is in favor of the defendant Orange County Publications, Division of Ottaway Newspapers, Inc., doing business as Times Herald Record and against him, in effect, dismissing the complaint insofar as asserted against that defendant.
Ordered that the judgment is affirmed, with costs.
It is well settled that for a court to conclude that a jury verdict is unsupported “by sufficient evidence as a matter of law, there must be ‘no valid line of reasoning and permissible inferences which could possibly lead rational men to the conclusion reached by the jury on the basis of the evidence presented at trial’ ” (Nicastro v Park, 113 AD2d 129, 132, quoting Cohen v Hallmark Cards, 45 NY2d 493, 499). Moreover, a jury verdict in favor of a defendant should not be set aside as against the weight of the evidence and a new trial ordered unless “the jury could not have reached the verdict on any fair interpretation of the evidence” (Nicastro v Park, supra at 134). In this case, there is no basis to overturn the verdict (see Hershkowitz v Saint Michel, 143 AD2d 809; Nicastro v Park, supra). Ritter, J.P., Florio, S. Miller and H. Miller, JJ., concur.